 
EXHIBIT 10.4
 



BUSINESS SERVICES AGREEMENT




THIS BUSINESS SERVICES AGREEMENT (the "Agreement") is effective this 13th day of
July  2009, by and between John Michael Johnson with principal offices at 20 Lea
lea Place, Makawao, Hawaii 96768 (the "Advisor") and Ubroadcast, Inc. a Delaware
corporation with principal offices at  1666 Garnet Avenue, Suite 312, San Diego,
California 92109 (the "Company").


NOW THEREFORE THE PARTIES AGREE AS FOLLOWS:


1.01 Services Provided By Advisor.  In consideration of the Company s
$3,000.00  monthly  payment beginning upon signing the Agreement and issuance of
three million (3,000,000) restricted shares of the Company s Common Stock as
provided by Section 2.01, the Advisor will provide the services below. In the
event that the company effects a stock split whether forward or reverse, the
below mentioned shares shall be adjusted to reflect the stock split.


SERVICES PROVIDED


1. Sell-side Analysts (banking and independent)


Establish coverage by new sell-side analysts and firms


2. Assist Internal Investor Relations


Work with management to provide timely news and events. Add input to press
releases and assist in developing an overall investor relations campaign.


3. Acquisitions


Work with management to locate acquisition candidates and assist in evaluating
their business plans and financials to determine the valuation.  assist in the
structure of acquiring the company.
Assist in the structure of acquiring the company.


4. Financing


Work with management in locating and evaluating financing sources and once
identified assist in the structure of the financing.


2.01 Issuance and Delivery of the Shares to Advisor.  In consideration of the
promises and covenants given by Advisor as described in Section 1.01 of this
Agreement, the Company agrees that within twenty (20) days from the date of this
Agreement it shall deliver to Advisor (at Advisor s address listed on the first
page of this Agreement) a (1) stock certificate representing 3,000,000 shares of
the Company s Common Stock (the Shares). All of the Shares shall be issued to
Advisor with a restricted securities legend pursuant to the Securities Act of
1933 and applicable provisions of the California Corporate Securities Law of
1968.


3.0.1 Representations of the Company.  The Company warrants and represents that:


3.0.1.1  Organization, Qualification, and Corporate Power.  The Company is a
corporation duly organized, validly existing, and in good standing under the
laws of the state of the state of its incorporation.  The Company has full
corporate power and authority to enter into this Agreement and to render all
performances set forth in this Agreement.

 
 

--------------------------------------------------------------------------------

 



3.0.1.2  Capitalization.  The Shares to be issued to Advisor shall be duly
issued from the authorized capital stock of the Company. All of the Shares will
be, upon issuance and delivery to Advisor, shares of the Company’s Common Stock
that have been duly authorized, validly issued, fully paid, and non-assessable.


3.0.1.3  Non-contravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(i) violate any injunction, judgment, order, decree, ruling, charge, or other
restriction of any government, governmental agency, or court to which of the
Company is subject or any provision of the charter or bylaws of the Company or
(ii) conflict with, result in a breach of, constitute a default under, result in
the acceleration of, create in any party the right to accelerate, terminate,
modify, or cancel, or require any notice under any agreement, contract, lease,
license, instrument, or other arrangement to which the Company is a party or by
which it is bound or to which any of its assets is subject.


3.0.1.4  Brokers' Fees.  The Company has no liability or obligation to pay any
fees or commissions to any broker, finder, or agent with respect to any later
sale of the Shares by Advisor; the Company agrees, however, to provide Advisor
promptly and upon request, with any documentation reasonably needed by Advisor
to support the issuance of the Shares to Advisor in accordance with this
Agreement.


4.01  Cooperation RE: Any Future Re-Sale of Shares.  If, following the issuance
of the Shares to Advisor hereunder, Advisor later elects to effect a  public
re-sale of the Shares (in one or more such transactions) pursuant to the holding
period requirements of Rule 144 of the 1933 Act (the A144 Re-Sale) or any
successor provision of then applicable law, Advisor shall deliver to the Company
the following (or as required by then applicable law): (i) a notice of intention
to effect a public re-sale in accordance with Rule 144 of the 1933 Act, (ii) a
copy of the Form 144 filed by Advisor  with the U. S. Securities and Exchange
Commission; (iii) a copy of a customary broker’s representation letter as
completed and executed by Advisor’s broker; and (iv) any other customary
documents then required by Rule 144 of the 1933 Act (collectively, the
Documents.) within three (3) business days after receipt of the Documents, the
Company and the Company’s legal counsel shall issue instructions to the
Company’s stock transfer agent instructing said stock transfer agent to effect
the 144 Re-Sale as requested by Advisor and Advisor’s stock broker. In addition,
the Company agrees that it shall cooperate and assist Advisor in all such
matters and the parties acknowledge and agree that time is and will be at all
times of the essence in all such 144 Re-Sale transactions. Similarly and in the
event that Advisor should later elect to effect a private re-sale or private
transfer of the Shares (in one or more such transactions), the Company and its
legal counsel shall, on the same basis and subject to the Company’s receipt of
customary documents used in connection with private re-sales of restricted stock
under the 1933 Act and subject to Advisor’s adherence to the requirements of the
1933 Act, issue instructions to the Company’s stock transfer agent instructing
said stock transfer agent to effect any such private re-sales as requested by
Advisor within the Response Period following receipt of customary documentation
provided by Advisor and Advisor’s transferee.  In the event that the Company
believes or has reason to believe that any Documents or said documentation is
deficient to support any sale or transfer of the Shares (in any public re-sale
or private re-sale transaction) the Company shall, by telecopy, promptly and
without delay inform Advisor of any said deficiencies within the Response
Period.  However, notwithstanding the terms of this Section 4.01, Advisor shall
be solely responsible for all fees, commissions, or other costs paid to
Advisor’s stock broker.


5.01  Duties of Advisor RE: Confidential Information.  In consideration of the
disclosures and transfer of Confidential Information by the Company to Advisor,
Advisor agrees to the following:


5.0.1.1  Duty of Non-Disclosure. Advisor shall not disclose or transfer the
Confidential Information to any third party or entity without the Company's
prior written consent.


5.0.1.2  Duty of Non-Use.  Advisor shall not unreasonably use or exploit, for
any commercial, business, investment, academic or other purposes, the
Confidential Information except as allowed by Section 5.01 of this Agreement or
as Advisor reasonably determines in the performance of his duties under this
Agreement. The parties hereby deem any such unreasonable use or exploitation as
detrimental to the Company.

 
 

--------------------------------------------------------------------------------

 

5.0.1.3  Return of Confidential Information. All written Confidential
Information provided to Advisor or which Advisor receives from the Company,
shall remain, at all times, the sole property of the Company and shall be
returned to the Company within thirty (30) days upon the Company's written
request.


5.0.1.4  Responsibility for Employees of Advisor. The actions or negligence of
the Advisor's employees shall be deemed the actions of Advisor with respect to
the obligations of Advisor under this Agreement. This provision shall not be
construed as limiting any rights or remedies that the Company has or may have
against any such third parties.
 
5.0.1.5  Limitation of Advisor's Obligations.  Advisor's obligation under this
Agreement shall not apply to:


(a)  Information which, at the time of its disclosure or transfer to Advisor, is
in the public domain through no act or failure to act by Advisor.


(b)  Information which Advisor had prior to any disclosure or transfer by the
Company and which was not acquired directly or indirectly from the Company.


(c) Information which is rightly disclosed to Advisor by any third party who has
no obligation of confidentiality to the Company or who did not acquire such
information from the Company.


(d)  Information independently developed by Advisor prior to disclosure or
transfer of the Confidential Information to Advisor from the Company.


6.01.  Adherence to Federal and State Securities Laws.  Both Advisor and the
Company agree that the parties shall adhere to state and federal securities laws
in connection with the actions to be taken by each party under this Agreement.


7.01.  Term and Termination.  The services to be rendered by Advisor shall be
rendered for a period of twelve (12) months from the date of this
Agreement.  This Agreement may be terminated at any time by either party by
written notice to the other party, but such termination shall not affect the
obligation of the Company to issue the Shares due Advisor hereunder the
Agreement.  The obligations of the Company to issue the Shares to Advisor shall
not be effected by any such termination or by the extent of the work or services
rendered by Advisor.


8.01.  Indemnification by Company.  The Company shall indemnify and hold the
Advisor  and each employee and agent of Advisor harmless against any and all
loss, liability, claim, damage and expense whatsoever arising out of any untrue
statement or alleged untrue statement of a material fact contained in any
disclosure documents, offering memorandum and other disclosure memoranda or, any
amendment or supplement thereto, or, the omission or alleged omission there from
of a material fact required to be stated therein or necessary in order to make
the statements therein in the light of the circumstances under which they were
made not misleading.


9.01.  Responsibility for Filings.  The Company agrees that it shall be solely
and exclusively responsible for filing any notices, reports, or making any
application for permits or qualifications under applicable state and federal
securities laws in connection with the issuance of the Shares to Advisor and
that the Company will provide Advisor, upon Advisor's request, with all copies
of the same within five (5) business days of the Company’s receipt of a written
request from Advisor.


10.01.  Invalid Provisions.  If any one or more of the provisions of this
Agreement, or the applicability of any such provision to a specific situation,
shall be held invalid or unenforceable, such provision shall be modified to the
minimum extent necessary to make it or its application valid and enforceable,
and the validity and enforceability of all other provisions of this Agreement
and all other applications of any such provision shall not be affected thereby.


11.01.  Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the Company and Advisor and their respective heirs, successors, and
assigns.

 
 

--------------------------------------------------------------------------------

 



12.01.  Advice of Counsel.  Each party has received independent legal advice
from its respective attorneys concerning the advisability of entering into this
Agreement.


13.01.  Integration; Modification; Waiver.  This Agreement constitutes the
complete and final expression of the agreement of the parties relating to the
business services described in this Agreement to be provided by Advisor to the
Company and this Agreement supersedes all previous contracts, agreements, and
understandings of the parties, either oral or written, relating thereto. This
Agreement cannot be modified, or any of the terms hereof waived, except by an
instrument in writing (referring specifically to this Agreement) executed by the
party against whom enforcement of the modification is sought.


14.01.  Governing Law; Arbitration.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware.  Both parties
hereto further agree that any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be settled by arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, and judgment upon the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof.  Both parties acknowledge and
agree that each party shall be entitled to discovery, as provided under CCP
1283.05.  Both parties further agree that any arbitration entered into or
arising out of this Agreement shall take place in San Francisco, California.


15.01.  Attorney's Fees.  If any action at law or equity is necessary to enforce
or interpret the terms of this Agreement or otherwise arises out of this
Agreement, the prevailing party shall be entitled to reasonable attorney's fees,
costs, and necessary disbursements in addition to any other relief to which it
may be entitled.


16.01.  Notice. Any approval, disapproval, demand, document, or other notice or
communication ("Notice") required or permitted to be given hereunder, shall be
in writing and sent by certified mail (return receipt requested, postage
prepaid) or by overnight express delivery or by telecopy.  Any Notice shall be
effective when received as indicated by the date on the return invoice or
receipt showing delivery.


17.01.  Survival. The representations and warranties made by the parties to this
Agreement, and their respective obligations to be performed under its terms
shall survive the termination of this Agreement but shall expire six (6) years
from the date this Agreement is terminated.


18.01.  Authority of Executing Officers.  The Company and Advisor warrant,
acknowledge, and agree, that the individual executing this Agreement on their
behalf has been duly authorized to execute this Agreement with full power and
authority.


19.01.  Counterpart Execution.  This Agreement may be executed in several
counterparts, each of which shall be fully effective as an original and all of
which shall constitute one and the same instrument.


THIS AGREEMENT  has been executed and entered into effective the first date
written above.




FOR THE COMPANY:


By: /s/
            Jason Sunstein,
            Vice President Finance




FOR ADVISOR:


By: /s/
              John Michael Johnson
              Individual
